PER CURIAM.
Finding no error in the trial court’s entry of Order on Motion for Summary Judgment on the Issue of Liability, we affirm. Landers v. Milton, 370 So.2d 368 (Fla.1979); see Colon v. Lara, 389 So.2d 1070 (Fla. 3d DCA 1980). At the trial on the issue of damages, plaintiffs must bear their burden of proof against each defendant, and defendants are not precluded from proving their comparative negligence defense. See Davis v. Sobik’s Sandwich Shops, Inc., 351 So.2d 17 (Fla.1977); New Deal Cab Co. v. Stubbs, 90 So.2d 614 (Fla.1956); Stresscon Int’l, Inc. v. Helms, 390 So.2d 139 (Fla. 3d DCA 1980).
Affirmed.